NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             DARRIN V., Appellant,

                                         v.

         DEPARTMENT OF CHILD SAFETY, Z.V., L.V., Appellees.

                              No. 1 CA-JV 18-0290
                                FILED 1-29-2019


            Appeal from the Superior Court in Mohave County
                         No. L8015JD201607041
                The Honorable Derek C. Carlisle, Judge

                                   AFFIRMED


                                    COUNSEL

The Stavris Law Firm PLLC, Scottsdale
By Alison Stavris
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Laura J. Huff
Counsel for Appellee Department of Child Safety
                         DARRIN V. v. DCS, et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Maria Elena Cruz joined.


H O W E, Judge:

¶1           Darrin V. (“Father”) appeals the juvenile court’s order
terminating his parental rights to Z.V. and L.V. on the grounds of chronic
substance abuse under A.R.S. § 8–533(B)(3) and time in an out-of-home
placement under A.R.S. § 8–533(B)(8)(c). For the following reasons, we
affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            In August 2015, the Department of Child Safety received a
report that Kailey V. (“Mother”)1 and Father were using and selling drugs
and neglecting Z.V. and L.V. In July 2016, Father was arrested and
incarcerated for possession of narcotics and drug paraphernalia. He was
released from jail in October 2016 and placed on probation. In December
2016, the Department received a report that the parents had left the children
with their paternal grandparents because they were unable to feed them
and lacked housing. The following day, the Department took temporary
custody of the children and placed them with their paternal grandparents.

¶3            The Department attempted to contact the parents but could
not locate them. Father and Mother were no longer at their residence when
Department case workers visited. The Department learned from the
property manager that Father and Mother had been evicted because of
failure to pay rent and reports that they were using drugs in the home.

¶4           In its report to the juvenile court following its investigation,
the Department noted that the parents had been abusing
methamphetamine and heroin intravenously, were evicted from their home
due to drug use and failure to pay rent, had no means of transportation,
and were unemployed. The Department further noted that the children



1      The juvenile court terminated Mother’s parental rights to Z.V. and
L.V., and she is not a party to this appeal.


                                     2
                         DARRIN V. v. DCS, et al.
                          Decision of the Court

were behind on “immunization and well child checks” and the paternal
grandparents had been providing for the children since November 2016.

¶5            The Department petitioned for a dependency, alleging that
Father and Mother had neglected the children by abusing substances and
failing to provide them with the necessities of life. In January 2017, the
juvenile court found that the children were dependent with respect to both
parents. Father did not attend the dependency hearing and his whereabouts
remained unknown.

¶6            The Department located Father after receiving a report that he
was arrested on February 26, 2017. In March 2017, a Department case
manager met Father in jail. Father was released from jail in May 2017. The
Department referred Father for drug testing, supervised visits, parenting
classes, substance-abuse assessment and treatment, individual counseling,
family counseling, and parent-aide services. The Department had specific
goals for Father to accomplish: maintenance of stable housing and
employment and demonstration of a pattern of sobriety and ability to
provide for his children. Father participated in drug testing from May 2017
to August 2017, but then stopped testing for the remainder of the
dependency.

¶7              In October 2017, the Department reported that Father had
completed parenting classes and found stable employment. Later that
month, however, Father stopped visiting the children and the Department
received a report that Father and Mother had been seen “getting high
together.” The juvenile court then ordered Father to submit to a urinalysis
test. Father did not comply, and the Department lost contact with him for
some time. According to the paternal grandparents, Father had relapsed,
lost his job, and was “living on the streets.”

¶8            In the months to follow, Father became involved in more
criminal activity. In November 2017, security footage showed Father doing
a “dine and dash.” In December 2017, he was arrested for shoplifting from
a grocery store. In January 2018, he was arrested for possession of drug
paraphernalia after the police found needles inside his backpack.

¶9           Later in January, Father was hospitalized for a blood infection
apparently contracted from sharing a contaminated needle, and he
admitted to the Department that he had relapsed. The juvenile court asked
him to grow his hair out so that he could take a hair follicle test for drugs,
but he refused to do so. The Department also re-referred Father for




                                      3
                          DARRIN V. v. DCS, et al.
                           Decision of the Court

urinalysis testing, but his referral expired because he repeatedly failed to
comply with testing requirements.

¶10           In March 2018, Father was arrested for disorderly conduct.
The Department subsequently moved to terminate his parental rights,
alleging, among other grounds, chronic abuse of dangerous drugs under
A.R.S. § 8–533(B)(3) and length of time in care under A.R.S. § 8–533(B)(8)(c).
Upon his release from jail in May 2018, he entered an inpatient drug
treatment program.

¶11           At the termination hearing in June 2018, a Department case
manager testified that Father’s participation in reunification services was
inconsistent and that he had not maintained a normal relationship with his
children. Although the Department had referred him for substance-abuse
assessments and counseling, three of his referrals were closed out
unsuccessfully because he did not respond to any outreach efforts and two
other referrals were closed out due to his incarceration. The case manager
also noted that when Father was arrested in March 2018, he admitted to
police that he was using methamphetamine. In addition, she testified that
after Father had admitted to relapsing, he had refused to enter inpatient
drug treatment because Mother was unable to attend with him. He insisted
instead that “they were [going to] detox together at home.”

¶12            The case manager opined that a substantial likelihood existed
that Father was incapable of exercising effective parental care in the near
future. She stated that although at one point the only barrier to reunification
was Father’s housing situation, Father’s drug relapse had “put this case . . .
back to square one.” She also stated that during the six months leading up
to the termination hearing, Father had neither stable housing nor stable
income.

¶13           The case manager testified further that the children’s
grandparents were meeting all their needs and were willing to adopt them,
and if they were unable to adopt them, the children were otherwise
adoptable. She stated that the grandparents had raised the children
throughout their lives and that the children were secure living with the
grandparents and bonded well with them. She also stated that terminating
Father’s parental rights would be in the children’s best interests because it
would provide them with stability and permanency in their lives. She was
also concerned that if Father was given more time to complete his inpatient
rehabilitation program, he could still relapse again, which would seriously
delay permanency and cause the children to remain in foster care for an
indeterminate period.


                                      4
                           DARRIN V. v. DCS, et al.
                            Decision of the Court

¶14          The juvenile court determined that the Department had made
reasonable efforts to reunify Father with the children and had proved by
clear and convincing evidence that termination was warranted based upon
Father’s chronic substance abuse and the length of time the children had
been in an out-of-home placement. In addition, the court found that the
children would benefit from termination because adoption by their
grandparents would provide them with stability and legal permanency.
Father timely appealed.

                                DISCUSSION

¶15           Father argues that insufficient evidence supports the court’s
findings that he was unable to remedy the circumstances that caused Z.V.
and L.V. to be in an out-of-home placement and that a substantial likelihood
existed that he would be incapable of exercising proper and effective
parental care and control in the near future. Father also argues that
termination was not in the children’s best interests.

¶16            A juvenile court’s termination order is reviewed for an abuse
of discretion. E.R. v. Dep’t of Child Safety, 237 Ariz. 56, 58 ¶ 9 (App. 2015).
We will affirm an order terminating parental rights so long as reasonable
evidence supports the order. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz.
86, 93 ¶ 18 (App. 2009). To terminate parental rights, the juvenile court must
find by clear and convincing evidence the existence of at least one of the
statutory grounds for termination and find by a preponderance of the
evidence that termination is in the children’s best interests. Jennifer S. v.
Dep’t of Child Safety, 240 Ariz. 282, 286 ¶ 15 (App. 2016). The juvenile court
resolves any conflicts in the evidence. Jesus M. v. Ariz. Dep’t of Econ. Sec., 203
Ariz. 278, 282 ¶ 12 (App. 2002).

              1. Statutory Ground for Termination

¶17           As pertinent here, to terminate parental rights for 15 months’
out-of-home placement, the juvenile court must find by clear and
convincing evidence that (1) the children have been in an out-of-home
placement for a cumulative total period of 15 months or longer pursuant to
court order, (2) the Department made diligent efforts to provide
appropriate reunification services, (3) the parent has been unable to remedy
the circumstances that caused the children to be in an out-of-home
placement, and (4) a substantial likelihood exists that the parent will be
incapable of exercising proper and effective parental care and control in the
near future. A.R.S. § 8–533(B)(8)(c); Kent K. v. Bobby M., 210 Ariz. 279, 288
¶ 41 (2005).



                                        5
                         DARRIN V. v. DCS, et al.
                          Decision of the Court

¶18            The juvenile court did not err by finding that the Department
proved the 15 months’ out-of-home placement ground as a basis for
termination. As of the termination hearing, Z.V. and L.V. had been in an
out-of-home placement for at least 18 months. And the record shows that
the Department had made diligent efforts to provide Father with
appropriate reunification services, including urinalysis testing,
substance-abuse treatment, parenting classes, family counseling, individual
counseling, and parent-aide services. Further, the record supports the
court’s finding that Father had failed to remedy the circumstances that led
to the Department taking custody of the children and that he would be
unable to properly care for them in the near future. Under the plan
approved by the juvenile court, Father was required to demonstrate a
pattern of sobriety and an ability to provide for his children’s needs on a
daily basis. Despite receiving several remedial services, however, Father
was unable to remedy his substance-abuse issues or demonstrate he could
meet the children’s needs. The Department case manager testified that
Father had relapsed and refused to submit requested drug tests and to enter
rehabilitation. Further, although Father was in a sober-living home at the
time of trial, his housing and employment history before then had been
unstable. Moreover, the case manager opined that a substantial likelihood
existed that Father was incapable of exercising effective parental care in the
near future. Thus, the record supports the finding that the Department
proved the requirements for termination under A.R.S. § 8–533(B)(8)(c).

¶19            Father disputes the court’s finding that he would be unable to
properly care for his children in the near future and that he had failed to
remedy the circumstances causing his children’s out-of-home placement.
Father highlights that he was compliant with his services “at one point
during the case” and that he had recently made successful efforts at
rehabilitation. While this evidence may support Father’s contention that he
could be a fit parent, the Department had presented evidence casting doubt
on Father’s parenting ability. The record shows that within five or six
months before the termination hearing, Father had lost his home and
employment, relapsed on drugs, and was arrested on multiple occasions.
Further, Father’s participation in services was sporadic. The Department
offered Father drug testing and substance-abuse assessment and treatment,
but he consistently missed drug tests, had not submitted a hair follicle for
testing, and failed to engage in substance-abuse treatment throughout the
dependency. Moreover, Father had enrolled in a residential treatment
program only after the case plan had been changed to termination and
adoption. Therefore, although Father notes conflicting evidence presented
on these issues, his argument fails because this Court does not reweigh
evidence on appeal. See Jesus M., 203 Ariz. at 282 ¶ 12.


                                      6
                           DARRIN V. v. DCS, et al.
                            Decision of the Court

¶20           Father also argues that because he had entered a residential
treatment program, the court should have allowed him more time and
opportunity to participate in the program. Father’s belated efforts,
however, do not entitle him to further time to remedy the circumstances.
See Maricopa Cty. Juv. Action No. JS–501568, 177 Ariz. 571, 576 (App. 1994)
(noting that the window of opportunity for remediation cannot remain
open indefinitely and a parent’s efforts at recovery can be deemed “too
little, too late”). Therefore, although Father’s recent efforts are
commendable, the juvenile court did not abuse its discretion in finding the
Department had proved the statutory time-in-care ground for termination.2

              2. Best Interests

¶21            The record adequately supports the court’s finding that Z.V.
and L.V. would benefit from termination of Father’s parental rights.
Terminating parental rights is in the children’s best interests if the children
will benefit from the termination or will be harmed if the relationship
continues. Shawanee S. v. Ariz. Dep’t of Econ. Sec., 234 Ariz. 174, 179 ¶ 20
(App. 2014). In determining whether the children will benefit from
termination, relevant factors to consider include whether placement is
meeting the children’s needs, an adoption plan is in place, and if the
children are adoptable. Demetrius L. v. Joshlynn F., 239 Ariz. 1, 3–4 ¶ 12
(2016). Here, the case manager testified that the children were adoptable, in
an adoptive placement meeting their needs, and their adoption would give
them stability and permanency. Furthermore, she testified that if Father’s
parental rights were not terminated, the children could potentially be
harmed if Father were to lose his housing or relapse again. Thus, the
juvenile court did not abuse its discretion by finding that termination was
in the children’s best interests.

¶22            Father counters that termination of his parental rights was not
in the children’s best interests because he was bonding with the children
and his “parenting skills [were] appropriate.” While the record contains
evidence of a bond between Father and the children, the record also shows
that the children had a strong bond with their grandparents and that Father

2      Because the juvenile court did not err in terminating Father’s
parental rights under the 15 months’ time-in-care ground, we need not
address his claims related to the substance-abuse ground. See Michael J. v.
Ariz. Dep’t Econ. Sec., 196 Ariz. 246, 251 ¶ 27 (2000) (finding that if sufficient
evidence supports the juvenile court’s order terminating a parent’s rights
on any one of the statutory grounds, this Court need not address claims
pertaining to the other grounds).


                                        7
                         DARRIN V. v. DCS, et al.
                          Decision of the Court

had not demonstrated that he could effectively parent the children. As such,
Father is again essentially asking this Court to reweigh the evidence
presented at trial. Because the record supports the juvenile court’s best
interests finding, we reject Father’s request to reweigh the evidence. See
Jesus M., 203 Ariz. at 282 ¶ 12.

                              CONCLUSION

¶23          For the foregoing reasons, we affirm.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        8